PER CURIAM.
Orlando Morales appeals an order denying his motion for postconviction relief wherein he alleges vindictive sentencing for failure to accept a plea offer.
This court has taken judicial notice of its file in Morales v. State, 869 So.2d 562 (Fla. 3d DCA 2004). In that motion, the trial court denied, after an evidentiary hearing, the claim of defendant-appellant Morales that his trial counsel had been ineffective for advising him to reject the State’s plea offer. The sentencing transcript makes clear that the trial court’s sentencing decision was based on the testimony which came before the court at trial. The current postconviction motion was properly denied. See Wilson v. State, 845 So.2d 142 (Fla.2003).
Affirmed.